October 29, 1951

Hon. Homer Garrison, Jr., Director
Texas Department of Public Safety
Austin, Texas             Opinion No. V-1334.
                          Re:   Appllcabillty of Sections
                                140, 141, and 142 of Artl-
                                cle 6701d, V.C.S., requlr-
                                ing inspection of motor
                                vehicles, to State-owned
                                vehicles, and the legality
                                of selling inspection
                                stickers to approved in-
                                spection stations instea.d
                                of collecting for the
                                stickers after they are
                                issued by the inspection
Dear Sir:                       stations.
          You have,requested the opinion of this office
on the following questions:
          "1 . May the Department of Public Safety
     sell official Inspection stickers to approved
     inspection stations instead of placing such
     stickers on consignment and requiring periodic
     transmittal of fees and audit of accounts?
     This might entail issuance of new stickers to
     replace old stickers no longer valid at the
     end of the year. In the event an official ln-
     spection station went out of business and had
     a small supply of stickers on hand, we would,
     of course, have to reimburse the station for
     unused certificates,
         "2 . The law provides that we shall col-
    lect $.25 for each Inspection made. What is
    the application of this provision as It relates
    to stat?-suned vehicles operated by this depart-
    ment, the Highway Department and other State
    agencies?"
          Your questions are con~cernedwith the provislons~
of House fill 223, Acts 52nd Leg., R.S. 1951, ch. 141, p.
Hon. Eomer Gerrison,   Jr., p;ge 2   (V-1334)


240, codifl.edas amendments to Sections 140, 141, and
142 of Article 670ld, V.C.S. The Act provides for com-
pulsory Inspection of certain vehicles opereted on the
highwa.ys. Inspection is to be evidenced by a sticker
pla,cedon the vehicle, and an inspection fee of $1.00
is to be charged. The stickers are to be furnished by
the Depertment,which receives one-fourth of each fee.
          Your first question relates to your authority
to sell the inspection stickers to approved inspection
stations for the fee of 25$ per sticker which the Depart-
ment of Public Safety is entitled to realize, in lieu of
collecting from the stations after the stickers have been
issued.
          We find no authority for such procedure. The
express provisions of the statute indicate E distin-
guishable procedure for handling the funds by the De-
partment.
          The entire inspection program is under the con-
tinuing supervision of the Department. Thus It is pro-
vided in Section 140 of the statute:
          "(c) Official -inspecticnstations ep-
     pointed end supervised by the State of Texas
     shall make all Inspections pursuant to the
     provisions of this Section, . . . The Depert-
     ment shall cause one (1) inspection to be ma~de
     in the year commenc:ng with the effective date
     of this Act, and annually thereafter. . . The
     Department shall have power to make rules and
     regulations with respect to the periods and
     the character and extent of the Inspections to
     be made."
          In addition to the supervlso   function of the    ;
Department, we find that Section 141 (d
                                      "5 provides in
part that:
           "The fee for compulsory Inspection to be
      made under this Section shall be one Dollar
      ($1). One fourth (t) of each fee shall be
      paid to the Department and shall be set up
      in a sneclal fund in the State Treasury for
      the pur;$se of paying the expense of the oper-
      ation of this la,w."
          It will be seen that all the Department is en-
titled to under the law is one-fourth of each fee. There
.   .


        Hon. Homer Garrison, Jr., page 3   (V-1334)


        can be no liability for any fee until an inspection is
        made, a.ndit necessarily follows that there is no duty
        to remit the State's portion of the fee prior to such
        liability, in the absence of some provision requiring
        an advance deposit or remittance. The Department, then,
        clearly could not require the payment of its portion of
        the fee until the inspection is accomplished. This
        would preclude the Department from selling the inspec-
        tion certificates to lnspecticn stations.
                  In addition to the foregoing, the revenue Peal-
        ized from the one-fourth of the fees exacted~is placed
        in a special fund In the State Treasury. The~procedure
        you propose by w&y of refunding to an inspectionstation
        the sales receipts for stickers remaining unsold at the
        end of en inspection period or when the inspection sta-
        ticn goes out of business could not be accomplished out
        of the State Treasury, in the absence of statutory au-
        thority therefor. Manion v. Lockhart 131 Tex..175, 114
S.W.2d 216 (1938); Att'y Gen. op. O-44 (1939).
                 Furthermore, Section 142 (b) provides that:
                  "The Department shall furnish to inapec-
             tlon stations certificates mection       . . .r(
             (Emphasis supplied.)
                  The requirement that the Department shell "fur-
        nish" the certificates, without,any provision.for advance
        pa-ymentor deposit at the time of furnishing, neg;;tlves
        any Intention that they be "sold" to the inspection St.-~-
        tlons. The only security for compliance by inspectors
        with all the terms and conditions of the Act, including
        the remittance of fees, is a bond requirement. This in-
        dicates that prepayment OP a deposit was not contemplated.
                  We therefore conclude that the statute does not
        authorize the Department to sell inspection'stickers to
        approved Inspection stations pr:or to the accomplishment
        of Inspections.
                  Your second question concc‘rnsthe possibility
        of exempting .State-ownedvehicles from the provis.l                                                            ’   .




Hon. Homer Garrison, Jr., page 4   (V-1334)


         "It shall be the duty of ~the Texas Depart-
    ment of Public Safety to require every owner of
    a motor vehicle, trailer, semitrailer, pole
    trailer, or house trailer, registered in this
    State, to have the mechanism, brakes, and
    equipment upon such vehicles Inspected . . .
    as hereinafter provided . . .I'
          The foregoing Section Is an amendment to, and
becomes a part of, Article 6701d, V.C.S., known as the
"Uniform Act Regulating Traffic on Highways." When we
turn to the provisions of Article 6701d which pertain
specifically to the exemptions to be extended to the
operation of that entire Act, we find in the exemption
sections the following provision:
         "Section 24. The provisions of this
    Act applicable to the drivers of vehicles
    upon the highwa~ysshall apply to the drivers
    of all vehicles owned or operated by the
    United States, this state or any county,
    city, town, district, or any other political
    subdivision of the state, subject to such
    specific exceptions as are set forth in this
    Act with reference to authorized emergency
    vehicles.'!
          Obviously, no general exemption Is contemplated
for State-owned vehicles to the operation of the "Uniform
Act Regulating Traffic on Highways," of which the amend-
ments to Sections 140, 141, and 142, relative to inspec-
tions, are a part.
          However, the exaction of compulsory inspection
in Section 140 is made of every "owner.'! Turning to the
definitions set out in the "Uniform Act Regulating Traf-
fic on Highways," we find that the word"owner" is specif-
ically defined, in Section 10(d), as being 'A person who
holds the legal title of a vehicle . . ." Section 10(a)
defines a "person" as "Every natural person, firm, co-
partnership, association or corporation."
          Regardless of whether State agencies, such as
the Highway Department which you have mentioned, can be
an "owner" within the above definitions, we think that
the term "owner".as used in Sections 140, 141, and 142,
as amended by House Bill 223 of the 52nd Legislature,
which we have under consideration here, Is used in its
generally accepted sense, and would include State agen-
cies in whose name the title of the vehicle Is recorded.
Hon. Homer Garrison, Jr., page 5   (V-1334)


           To construe the,Act as exempting State-owned
 vehicles would be inconsistent with the purpose of as-
 suring safer vehicles on the highways. The definition
 of "owner" does not necessarily control its meaning
 where the context indica~testhat the word is used in
 Its generally accepted sense. See Motor Investment
 Company v. City of Hamlin, 142 Tex.-486 179 S.W.2d'
 276 (19441. In that case, the Supreme tourt of Texas
 was construing a section of the"Certificate of Title
 Act," Article 1436-1, V.P.C., which refers to an "owner."
,,Thatterm is specifically defined under that law as ex-
 cluding manufacturers and,dealers. Neverthel,ess,the
 court, In construing the .statutethere in question held:
          "It is true that Section 45 deals with
     motor vehicles exposed for sale by the 'owner
     thereof,' and the word 'owner,' as used in
     its technical sense, as defined In Section
     4 excludes manufacturers and dealers. But
     we are of the opinion that in this instance
     the Legislature uses the phrase,'owner there-
     of' in the broad or generally accepted sense,
     and that the section in question was intended~
     to apply to every motor vehicle exposed to
     sale by the one to whom it belongs, regardless
     of whether he be manufacturer, importer, or
     dealer,-or a consumer who has acquired his
     Interest therein after the first sale . . ."
           Furthermore, there .is the consideration of
 whether the motor vehicles of the State agencies~which
.are proposed to be inspected are "registered inthis
 State" within the provision of Section 140 which~exacts
 the inspection requirement only of "a-motor vehicle;
 trailer, semitrailer, pole trailer or house trailer,
 registered in this State."
         .We think the motor vehicles of,State agencies
meet this requirement, irrespective~of the factthatthey
are entitled to exempt license tags. 'They are required
to register but they are exempt from the paymentof 'the
fees. Thus Article 6675a-3, VIC.S.; provides in part:
        ,' "Owners of motor vehicles, trail&sand
     semi-trailers, which are the property of9 ;and
     used exclusively In the service of the,Unlted:
     States Government, the State of,Texas, or any.'
     County, City of School District thereof, shall
Hon. Homer Garrison, Jr., page 6   (V-1334)


     apply annually to register all such vehicles,
     but shall not be required to pay the regis-
     tration f’eesherein prescribed, . . .I’
          It is therefore our conclusion that the motor
vehicles and other types of vehicles described in Sec-
tion 140 of Article 67Old, owned by State agencies, are
required to be inspected just as the vehicles of any
private owner.
          Raving determined that the motor vehicles and
the affected vehicles owned by State agencies are subject
to the inspection requirement, we turn to the question of
the payment of fees by such State agencies.
          Section 140, as last amended, provides that the
inspections may be accomplished by .two alternative ,agen-
ties -- ‘at State appointed Inspection stations or by
State Inspectors.’
          Section 141 describes the inspections authorized
to be.,doneby inspection stations and prescribes the reg-
uIatl%B and administration of such ibspectlons. .This sec-
tion provides thet there shall be a one dollar fee for in-
speotions by inspection stations, and that one-fourth of
this one dollar fee -- which, of course, would be twenty-
five cents -- shall be paid to the Department of Public
Safety.  Quite clearly, no fee is authorized when the in-
spection’ls done by State inspectors, if such are appoibted,~
because the inspection to be done by State inspectors Is
authorieed by’Sectlon 140, and the inspection for which’s
fee may be collected is that authorized by Section 141, un-
der which latter section no reference to an inspection by
State inspectors 1s found.
          Assuming, then, that the inspections of the motor
vehicles and other .anfected,vehiclesare to be done by
State inspection stations, ,in that event such State agen-
cies are liable for the inspection fee. The expenditure
for the inspection .of the vehicles is comparable to any
other maintenance item necessary for the operation of the
vehicl,e. The fact that part of the fee will .go to the’De-
partment of Public Safety will not preclude its applica-
tlon. In this connedtlon, this office has previously held
in Opinion V-589 (1948) that the State Registrar of V tal
Statistics could charge other State agencies a fee fo3,mak-
lag certified copies of birth and death certificates.
Hon. Homer Garrison, Jr., page 7     (V-1334)


          In any event, the payment of any fee by any
State agency is dependent upon there being an appropria-
tion out of which such payment may be made.

                      SUMMARY
         The Department of Public Safety is
    not authorized to sell Inspection stickers
    required by Sections 140, 141, and 142 of
    Article 6701d, V.C.S., to inspection sta-
    tions prior to the accomplishment ,o? in-
    spections.
         The compulsory Inspection of motor
    vehicles and other described vehicles re-
    quired under Sections 140, 141, and 142
    of Article 6701d, V.C.S., applies to all
    State agencies. Such State agencies are
    liable for the one doliar fee when the in-
    spection Is made by an inspection station,
    but they are not liable for any fee when
    the inspection is made by a State Inspector.

APPROVED:                       Yours very truly,
Ned McDaniel                      PRICE DANIEL
State Affalrs,~,Division        Attorney General
Jesse P. Luton, Jr.
Reviewing Assistant
                                BY
Everett Hutchinson
Executive Assistant

DJC:jmc